NUMBER 13-14-00622-CV

                                     COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


     IN THE INTEREST OF L.K.S., C.C.S. II, AND G.E.O.S., CHILDREN


                   On appeal from the County Court at Law No. 1
                           of Calhoun County, Texas.


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
             Memorandum Opinion by Justice Rodriguez
          Appellants M.H.S. and C.C.S. appeal the trial court's order terminating their

parental rights with respect to their three children, L.K.S., C.C.S. II, and G.E.O.S. 1 We

affirm.


          1 We will refer to the mother as M.H.S., the father as C.C.S., and their children as L.K.S., C.C.S.

II, and G.E.O.S, in accordance with rule of appellate procedure 9.8. See TEX. R. APP. P. 9.8(b) (providing
that in a parental-rights termination case, “the court must, in its opinion, use an alias to refer to a minor, and
if necessary to protect the minor's identity, to the minor's parent or other family member”); see also TEX.
FAM. CODE ANN. § 109.002(d) (West, Westlaw through 2013 3d C.S.) (“On the motion of the parties or on
the court's own motion, the appellate court in its opinion may identify the parties by fictitious names or by
their initials only.”).
                                       I. COMPLIANCE WITH ANDERS
                                            APPELLANT M.H.S.

        M.H.S.’s court-appointed appellate counsel has filed a brief in which she states

“there are no non-frivolous issues for appeal” and has requested that this Court permit

her to withdraw as counsel. See Anders v. California, 386 U.S. 738, 774–45 (1967);

Porter v. Tex. Dep't of Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.—

Corpus Christi 2003, no pet.) (“[W]hen appointed counsel represents an indigent client in

a parental termination appeal and concludes that there are no non-frivolous issues for

appeal, counsel may file an Anders-type brief.”). In her brief, counsel addresses: (1)

whether the evidence presented at trial supported the termination of the parent-child

relationship between M.H.S. and the children because (a) M.H.S. engaged in conduct or

knowingly placed her children with persons who engaged in conduct that endangered the

physical or emotional well-being of the children, see TEX. FAM. CODE ANN. §

161.001(1)(D), (E) (West, Westlaw through 2013 3d C.S.), or (b) M.H.S. failed to comply

with the provisions of the court order that set out what actions were necessary for her to

obtain the return of her children, see id. § 161.001(1)(O); (2) whether the evidence was

sufficient to support the best interest finding, see id. § 161.001(2); and (3) whether the

trial court erred in terminating M.H.S.’s parental rights and not considering an alternate

placement with their maternal grandmother.                      After reviewing the record, counsel

concludes that the first two issues are “frivolous and [do] not support reversal by this Court



         The fourth and oldest child of M.H.S., J.P.A. III, who was sixteen years old at the time of trial, and
his father, J.P.A. II, are not parties to this appeal. The trial court did not terminate parental rights to J.P.A.
III. Instead, the court placed J.P.A. III with his maternal grandmother and named the grandmother and the
child’s father joint permanent managing conservators. The court appointed M.H.S. as possessory
conservator of J.P.A. III.

                                                        2
of the trial court’s judgment.” As to the third issue, counsel recognizes that “the [trial]

court was not required to consider alternatives to termination” and advises M.H.S. that

“because there is no legal duty on the part of the State to show alternate placement would

be a viable option for the children, [she] doubt[s] if the Court will reverse on this basis.”

Counsel's brief meets the requirements of Anders as it presents a professional evaluation

showing why there are no non-frivolous grounds for advancing an appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014), M.H.S.'s

counsel has discussed why, under controlling authority, there are no reversible errors in

the trial court's judgment. Counsel has demonstrated that she has complied with the

requirements of Anders by examining the record and finding no arguable grounds to

advance on appeal. See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d 503, 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23. Counsel has demonstrated that she

has complied with the requirements of Anders by (1) examining the record and finding no

arguable grounds to advance on appeal, (2) serving a copy of the brief and her request

to withdraw on M.H.S., (3) informing M.H.S. of her rights to file a pro se response, review

the record preparatory to filing that response, and seek review if the court of appeals

                                             3
concludes that the appeal is frivolous; and (4) providing M.H.S. with a form motion for pro

se access to the appellate record, with instructions to file the motion within ten days.2

See Anders, 386 U.S. at 774; Kelly, 436 S.W.3d at 318–19; Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. An adequate time has passed,

and M.H.S. has not filed either a timely motion seeking pro se access to the appellate

record or a motion for extension of time to do so.                    And she has not filed a pro se

response.

                                      II. COMPLIANCE WITH ANDERS
                                            APPELLANT C.C.S.

        C.C.S.’s court-appointed appellate counsel has filed a brief in which she

“concludes there are no non-frivolous issues for appeal” and has requested that this Court

permit her to withdraw as counsel. See Anders, 386 U.S. at 774–45; Porter, 105 S.W.3d

at 56. In her brief, counsel addresses: (1) whether the evidence presented at trial

supported the termination of the parent-child relationship between C.C.S. and the children

because (a) C.C.S. engaged in conduct or knowingly placed his children with persons

who engaged in conduct that endangered the physical or emotional well-being of children,

see TEX. FAM. CODE ANN. § 161.001(1)(D), (E), or (b) C.C.S. failed to comply with the

provisions of the court order that set out what actions were necessary for him to obtain

the return of her children, see id. § 161.001(1)(O); and (2) whether the evidence was

sufficient to support the best interest finding. See id. § 161.001(2). After reviewing the


        2    In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response
[to a ‘frivolous appeal’ brief] need not comply with the rules of appellate procedure in order to be considered.
Rather, any response should identify for the court those issues which the indigent appellant believes the
court should consider in deciding whether the case presents any meritorious issues.” In re Schulman, 252
S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex.
App.—Waco 1997, no pet.)).

                                                       4
record, counsel determined that the evidence was legally and factually sufficient to

support termination of parental rights because there was: (1) evidence of domestic

violence between M.H.S. and C.C.S., a pattern of criminal activity, and a history of drug

abuse which constitutes clear and convincing evidence of endangerment of the children’s

physical or emotional well-being under sub-sections (D) and (E) of section 161.001(1) of

the Texas Family Code; (2) evidence of multiple documented instances of C.C.S.’s failure

to comply with the service plan developed by the Department of Family and Protective

Services and to complete the items on his service plan which constitutes clear and

convincing evidence that C.C.S. “failed to comply with the provisions of a court order that

specifically established the actions necessary for the father to obtain the return of the

child[ren] . . . .” under section 161.001(1)(O) of the family code; and (3) “clear and

convincing evidence . . . to support the trial court’s finding that the termination of the

parental rights of C.C.S. was in the best interest of the children, L.K.S., C.C.S.II, and

G.E.O.S.”

       Counsel's brief meets the requirements of Anders as it presents a professional

evaluation showing why there are no non-frivolous grounds for advancing an appeal.

See In re Schulman, 252 S.W.3d at 407 n.9 (citing Hawkins, 112 S.W.3d at 343–44);

Stafford, 813 S.W.2d at 510 n.3. In compliance with High, 573 S.W.2d at 813, and Kelly,
436 S.W.3d at 318–19, C.C.S.'s counsel has discussed why, under controlling authority,

there are no reversible errors in the trial court's judgment. Counsel has demonstrated

that she has complied with the requirements of Anders by examining the record and

finding no arguable grounds to advance on appeal.         See Anders, 386 U.S. at 744;

Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.

                                            5
Counsel has informed the Court that she has (1) examined the record, (2) found no

arguable grounds to advance on appeal, and (3) served a copy of the brief and her

request to withdraw on C.C.S. See Anders, 386 U.S. at 774; Kelly, 436 S.W.3d at 318–

19; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.

       In March 2015, this Court informed C.C.S. that his counsel has examined the

record, has found no arguable grounds to advance on appeal, and has requested to

withdraw as C.C.S.’s counsel. We informed C.C.S. that he has the right to file a pro se

response, review the record preparatory to filing that response, and seek review if we

conclude that the appeal is frivolous. This Court also provided C.C.S. with a copy of the

brief and the appellate record. An adequate time has passed, and C.C.S. has not filed

a pro se response.

                                 III. INDEPENDENT REVIEW

       Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. See Penson v. Ohio, 488
U.S. 75, 80 (1988); see also In re G.M., No. 13-08-00569-CV, 2009 WL 2547493, *1 (Tex.

App.—Corpus Christi Aug. 20, 2009, no pet.) (mem. op.). We have reviewed the entire

record and the briefs filed in this case, including the brief filed by the Texas Department

of Family and Protective Services in response to the Anders briefs, and we have found

nothing that would arguably support an appeal for either M.H.S. or C.C.S. See Bledsoe

v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders

briefs, by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.
                                            6
Accordingly, we affirm the trial court’s order terminating the parental rights of M.H.S. and

C.C.S. to L.K.S., C.C.S. II, and G.E.O.S.

                                       IV. MOTIONS TO WITHDRAW

        In accordance with Anders, counsel for M.H.S. and counsel for C.C.S. ask this

Court for permission to withdraw as counsel. See Anders, 386 U.S. at 744; see also In

re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) ("If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                    To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.") (citations omitted)). We grant each motion

to withdraw. Within five days of the date of this Court’s opinion, we order each counsel

to send a copy of the opinion and judgment to her client and to advise her client of his or

her right to pursue a petition for review in the Texas Supreme Court.3 See In re K.D.,

127 S.W.3d 66, 68 n.3 (Tex. App.—Houston [1st Dist.] 2003, no pet.).



                                                                              NELDA V. RODRIGUEZ
                                                                              Justice

Delivered and filed the 14th
day of April, 2015.




        3   No substitute counsel will be appointed. Should M.H.S. or C.C.S. wish to seek further review of
this case by the Texas Supreme Court, she or he must either retain an attorney to file a petition for review
or file a pro se petition for review. Any petition for review must be filed with the Texas Supreme Court clerk
within forty-five days after the date of either this opinion or the last ruling by this Court on all timely filed
motions for rehearing or en banc reconsideration. See TEX. R. APP. P. 53.7(a). Any petition for review
must comply with the requirements of rule 53.2 of the Texas Rules of Appellate Procedure. See id. at R.
53.2.

                                                       7